Name: 84/202/EEC: Commission Decision of 8 February 1984 on the clearance of the accounts presented by the Italian Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1978 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe
 Date Published: 1984-04-26

 Avis juridique important|31984D020284/202/EEC: Commission Decision of 8 February 1984 on the clearance of the accounts presented by the Italian Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1978 (Only the Italian text is authentic) Official Journal L 110 , 26/04/1984 P. 0013 - 0014+++++( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 367 , 31 . 12 . 1980 , P . 87 . ( 3 ) OJ NO L 186 , 16 . 8 . 1972 , P . 1 . ( 4 ) OJ NO L 67 , 15 . 3 . 1976 , P . 25 . ( 5 ) OJ NO L 221 , 12 . 8 . 1978 , P . 6 . ( 6 ) OJ NO L 38 , 10 . 2 . 1983 , P . 30 . ( 7 ) OJ NO L 40 , 12 . 2 . 1983 , P . 55 . COMMISSION DECISION OF 8 FEBRUARY 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE ITALIAN REPUBLIC IN RESPECT OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , EXPEDITURE FOR 1978 ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 84/202/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 3509/80 ( 2 ) , AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , AFTER CONSULTING THE FUND COMMITTEE , WHEREAS , UNDER ARTICLE 5 ( 2 ) ( B ) OF REGULATION ( EEC ) NO 729/70 , THE COMMISSION , ON THE BASIS OF THE ANNUAL ACCOUNTS PRESENTED BY THE MEMBER STATES , CLEARS THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES REFERRED TO IN ARTICLE 4 OF THAT REGULATION ; WHEREAS ITALY HAS TRANSMITTED TO THE COMMISSION THE DOCUMENTS REQUIRED TO CLEAR THE ACCOUNTS FOR 1978 ; WHEREAS THE LATTER HAS CARRIED OUT ON-THE-SPOT INSPECTIONS AS PROVIDED FOR IN ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ; WHEREAS ARTICLE 8 OF COMMISSION REGULATION ( EEC ) NO 1723/72 OF 26 JULY 1972 ON THE CLEARANCE OF THE ACCOUNTS OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION ( 3 ) , PROVIDES THAT THE DECISION TO CLEAR THE ACCOUNTS MUST INCLUDE THE DETERMINATION OF THE AMOUNT OF EXPENDITURE INCURRED IN EACH MEMBER STATE DURING THE FINANCIAL YEAR IN QUESTION RECOGNIZED AS CHARGEABLE TO THE FUND , GUARANTEE SECTION , AND ALSO THE DETERMINATION OF THE AMOUNT OF THE COMMUNITY'S FINANCIAL RESOURCES STILL AVAILABLE IN EACH MEMBER STATE ; WHEREAS , UNDER ARTICLES 2 AND 3 OF REGULATION ( EEC ) NO 729/70 , ONLY REFUNDS ON EXPORTS TO NON-MEMBER COUNTRIES AND INTERVENTION INTENDED TO STABILIZE AGRICULTURAL MARKETS , RESPECTIVELY GRANTED AND UNDERTAKEN ACCORDING TO COMMUNITY RULES WITHIN THE FRAMEWORK OF THE COMMON ORGANIZATION OF AGRICULTURAL MARKETS , MAY BE FINANCED ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT PART OF THE EXPENDITURE DECLARED , TOTALLING LIT 63 437 114 151 , DOES NOT SATISFY THE REQUIREMENTS OF THESE PROVISIONS AND MUST THEREFORE BE DISALLOWED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS HAD AN OPPORTUNITY TO STATE ITS VIEWS THEREON ; WHEREAS THE DISALLOWED EXPENDITURE INCLUDES AN AMOUNT OF LIT 5 007 527 950 FOR REDUCED-PRICE BUTTER FOR DIRECT CONSUMPTION IN THE COMMUNITY ; WHEREAS INFORMATION KNOWN TO THE COMMISSION AT PRESENT DOES NOT , HOWEVER , EXCLUDE THE POSSIBILITY THAT THIS EXPENDITURE OR PART OF IT MAY IN FACT QUALIFY ; WHEREAS IN ORDER NOT TO DELAY THE PRESENT DECISION , IT IS APPROPRIATE TO PROVIDE THAT THIS EXPENDITURE MAY STILL BE RECOGNIZED WHEN THE 1980 ACCOUNTS ARE CLEARED ON CONDITION THAT THE MEMBER STATE SUPPLIES THE NECESSARY EVIDENCE JUSTIFIYING COMMUNITY FINANCING ; WHEREAS THE DISALLOWED EXPENDITURE ALSO INCLUDES AMOUNTS OF LIT 96 450 FOR THE DISTILLATION OF TABLE WINES UNDER REGULATION ( EEC ) NO 567/76 ( 4 ) AND OF LIT 247 382 145 FOR AID TO THE DISTILLATION OF TABLE WINES UNDER REGULATION ( EEC ) NO 1944/78 ( 5 ) ; WHEREAS THE ITALIAN REPUBLIC HAS , HOWEVER , APPEALED AGAINST COMMISSION DECISIONS 83/37/EEC ( 6 ) AND 83/48/EEC ( 7 ) , CONCERNING A SIMILAR MATTER ; WHEREAS , IN THE LIGHT OF THE JUDGMENT OF THE COURT OF JUSTICE IN THE ABOVEMENTIONED CASES , THE COMMISSION WILL REVIEW ITS PRESENT DECISION IN THE COURSE OF THE FIRST ACCOUNTS CLEARANCE OPERATION SUBSEQUENT TO THE COURT'S RULINGS ; WHEREAS THE COMMISSION MAY STILL RECOGNIZE ( A ) , UNDER DECISION 83/37/EEC CONCERNING THE CLEARANCE OF THE 1976 ACCOUNTS , AN AMOUNT OF LIT 15 244 528 866 , INCLUDING LIT 6 657 105 885 FOR THE WINE SECTOR , LIT 6 501 337 156 FOR THE MILK AND MILK PRODUCTS SECTOR AND LIT 2 086 085 825 FOR THE PIGMEAT SECTOR AND ( B ) , UNDER DECISION 83/48/EEC CONCERNING THE CLEARANCE OF THE 1977 ACCOUNTS , AN AMOUNT OF LIT 26 802 638 755 , OF WHICH LIT 11 196 233 160 FOR THE WINE SECTOR , LIT 11 890 506 998 FOR THE MILK AND MILK PRODUCTS SECTOR , LIT 2 914 632 022 FOR THE CEREALS SECTOR AND LIT 801 275 575 FOR THE PIGMEAT SECTOR IF FURTHER EXAMINATION SHOWS THAT THE CONDITIONS GOVERNING COMMUNITY FINANCING ARE MET ; WHEREAS THE JUDGMENTS OF THE COURT IN CASE 61/82 AND CASE 62/82 OF 15 MARCH 1983 DO NOT , HOWEVER , ALLOW RECOGNITION OF THESE AMOUNTS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE EXPENDITURE BY THE ITALIAN REPUBLIC RECOGNIZED AS CHARGEABLE TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , IN RESPECT OF 1978 TOTALS , IN ACCORDANCE WITH THE ANNEX , LIT 737 682 067 545 . ARTICLE 2 THE FINANCIAL RESOURCES AVAILABLE AT THE END OF 1978 TOTALS , IN ACCORDANCE WITH THE ANNEX , LIT 128 388 017 653 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 8 FEBRUARY 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS CONCERNING THE EXPENDITURE FINANCED BY THE EAGGF , GUARANTEE SECTION , FOR 1978 ( LIT ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1977 ACCOUNTS 260 070 085 198 2 . ADVANCES RECEIVED FOR 1978 606 000 000 000 3 . TOTAL FUNDS AVAILABLE TO COVER EXPENDITURE FOR 1978 866 070 085 198 4 . EXPENDITURE RECOGNIZED FOR 1978 : ( A ) EXPENDITURE DECLARED 801 119 181 696 ( B ) EXPENDITURE DISALLOWED 63 437 114 151 - OF WHICH , DEFINITIVE DECISION DEFERRED TO 1980 5 255 006 545 ( C ) EXPENDITURE RECOGNIZED AFTER CLEARANCE OF THE 1976 AND 1977 ACCOUNTS - ( D ) EXPENDITURE RECOGNIZED 737 682 067 545 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS 128 388 017 653